Dugro, J.
This is an appeal from a judgment entered upon the verdict of a jury, and an order denying a motion for a new trial upon the minutes.
When the plaintiff rested his case, there was evidence from which the jury could properly conclude that the materials in suit were sold and delivered to the defendant, and that he was justly indebted to the plaintiff for the amount of the verdict.
The plaintiff’s case did not show that Rutherford was defendant’s partner.
*371The charge presented the question at issue fully and fairly, and was subject to no valid exception.
The judgment and order should be affirmed.
•Truax, J., concurs.